Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129618(23)                                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 129618
                                                                   COA: 261013
                                                                   St. Clair CC: 95-001361-FC
  LAWRENCE EUGENE DELL,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of
  December 27, 2005 is considered, and it is GRANTED. We VACATE our order dated
  December 27, 2005. On reconsideration, the application for leave to appeal is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2006                      _________________________________________
         p0322                                                                Clerk